Citation Nr: 0420601	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which service 
connection for bilateral hearing loss, tinnitus, and 
Meniere's disease was denied.  The veteran voiced 
disagreement in December 1999 and perfected his appeal in 
February 2000, days after a Statement of the Case (SOC) was 
issued.  Additional development was requested via a February 
2001 Board remand which resulted in service connection being 
granted for bilateral hearing loss and tinnitus in a February 
2003 rating decision.  The remaining issue on appeal is again 
before the Board for appellate review.

In May 2004 the veteran initiated an increased rating claim 
for his service-connected hearing loss.  He also asserted 
that he was unable to work due to his service-connected 
disabilities.  The RO sent him a duty to assist letter that 
same month.  The Board refers these matters to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims have been developed and obtained and all 
due process concerns have been addressed.

2.  Competent medical evidence does not reveal a current 
diagnosis of Meniere's disease.


CONCLUSION OF LAW

Service connection is not warranted for Meniere's disease.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication in November 1999.  VAOPGREC 7-2004 (July 16, 
2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in 
February 2002 in which he was informed of the VCAA.  
Specifically, he was notified of the principles of service 
connection and that VA would make reasonable efforts to 
obtain medical records, employment records, and records from 
other governmental agencies as long as he provided VA with 
enough information about the records so that a request could 
be made.  The letter also informed him that it was still his 
responsibility to make sure that VA received all requested 
records and that, if he had copies of his service medical 
records, he should submit them.  He was subsequently notified 
via the February 2003 Supplemental SOC (SSOC) that service 
connection remained denied.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in October 
2002.  See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting 
report and addendum have been obtained.  The veteran 
identified two private medical providers, from whom records 
were requested and received.  Under these circumstances, the 
duty to assist requirements appear met.  

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran asserts that he has been diagnosed with Meniere's 
disease, which he contends should be service connected.  
Meniere's disease is a disorder of the inner ear that is 
marked by recurrent attacks of dizziness, tinnitus and 
hearing loss.  See Cromley v. Brown, 7 Vet. App. 376, 377 
(1995).  Medical records from two private physicians were 
obtained and associated with the veteran's claims folder.  A 
July 1996 private medical record indicates that a private 
physician (an internal medicine specialist) noted a history 
of vertigo with an unclear etiology.  A November 1996 record 
reflects that the veteran was seen that day for recurrent 
vertigo that another doctor had felt was Meniere's disease 
since the veteran also had hearing loss and tinnitus.  The 
record contains an assessment of recurrent vertigo consistent 
with Meniere's disease.  A January 1997 private medical 
record reflects in the history section that the veteran 
continued to have episodic vertigo associated with Meniere's 
disease.  The veteran indicated that another doctor had 
diagnosed him with Meniere's disease.  The record contains an 
assessment of vertigo secondary to Meniere's disease. 

In March 1999, the private physician referred the veteran to 
another physician who specialize in otolaryngology.  The 
March 1999 consultation report reflects that active cochlear 
vestibular Meniere's disease was noted in the assessment 
section and that while the veteran's signs and symptoms were 
very consistent with Meniere's disease, the consultant wanted 
to rule out a retrocochlear cause.  The follow-up visit note 
does not contain an assessment of Meniere's disease, but 
instead notes the veteran hearing loss with no retrocochlear 
lesion that day and that the veteran was cleared for hearing 
aids.

The veteran's treating physician submitted a June 1999 
statement in which she indicated that the veteran was exposed 
to significant noise while in the military and that his 
subsequent development was at least in part caused by this 
experience.

The veteran was afforded an examination at a VA facility in 
October 2002.  The examination report reflects that the 
veteran indicated that he had first noticed hearing loss 
approximately 10 years before and that he had had vertigo for 
several years.  He reported periodic tinnitus which was 
louder in the right ear.  The report reflects that the 
examiner indicated that there was no evidence of Meniere's 
disease and associated the veteran's sensorineural hearing 
loss and tinnitus to noise exposure and acoustic trauma.  An 
addendum to the examination report reflects that the examiner 
reviewed the veteran's claims folder.  The examiner indicated 
that there was no change in the diagnoses and reiterated that 
the veteran did not have Meniere's disease.

While private medical evidence reflects that Meniere's 
disease was initially suspected due to the veteran's symptoms 
such as hearing loss and tinnitus, his treating physician 
specifically indicated via letter in June 1999 a different 
causation for the veteran's hearing loss.  In June 2000, the 
veteran, via his representative, asserted that the veteran 
treating physician indicated that the veteran's Meniere's 
disease had its onset while on active duty.  In fact, the 
opinion submitted by the treating physician only addressed 
hearing loss, not Meniere's disease.  Moreover, the October 
2002 VA examination report reflects that the VA examiner 
attributed the veteran's hearing loss, and tinnitus, to in-
service acoustic trauma.  The examiner specifically indicated 
no Meniere's disease.  As the evidence of record reflects 
that the veteran's hearing loss and tinnitus have been linked 
to acoustic trauma as opposed to an inner ear disease as 
initially suggested and current medical evidence indicates he 
does not have Meniere's disease, the Board finds the weight 
of the competent medical evidence of evidence is against a 
finding that the veteran is currently diagnosed with 
Meniere's disease.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the weight of the evidence is against the claim).  
As service connection requires the diagnosis of a current, 
chronic disability, the service connection is not warranted 
in the instant case.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In reaching this conclusion, the Board notes that the veteran 
specifically argued in his February 2000 substantive appeal 
that he has Meniere's disease that had its initial onset 
while he was in combat.  As indicated above, however, it is 
long settled law that the veteran, as layman, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that he currently has 
Meniere's disease are not competent medical evidence of a 
diagnosed, chronic condition.  Furthermore, any potential 
application of the evidentiary burden vis-à-vis service-
occurrence of an injury or disease during combat is not 
implicated in the instant case since the competent medical 
evidence does not sustain a diagnosis of Meniere's disease.


ORDER

Service connection for Meniere's disease is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



